UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7403



DEAN BRINSON,

                                           Petitioner - Appellant,

          versus


MICHAEL F. EASLEY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-611-HC-H)


Submitted:   January 19, 1999          Decided:     February 10, 1999


Before MURNAGHAN, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean Brinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Brinson v. Easley, No. CA-98-611-HC-H

(E.D.N.C. Sept. 2, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2